DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 09/27/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is September 28, 2018 (20180928).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to U.S. Provisional Application No. 62/738,909, filed September 28, 2018 (20180928).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 07/20/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US 20190250619 A1 to Gillett; Carla R.

Regarding claim 1 Gillett teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    368
    432
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    653
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    587
    585
    media_image3.png
    Greyscale

and associated descriptive texts a self-balancing bicycle system 100 comprising: 
a bicycle 102 in Fig. 1 above; 
a sensor coupled to the bicycle in Fig. 3 above and paras:
“[0069] Accordingly, the load sensors 209 are contained between the seat 105 and foot pegs 106a, 106b, respectively the gyroscopic sensor 210 (with fuzzy logic 210a) and an accelerometer 211, the load sensor 209 providing data based on gyroscope sensor data 210a and base on accelerometer sensor data 211a, and a motor controller 212 configured having; a server 212a, a processor 212b, sensor data 212c and low-drag torque control 212d. Respectively 210 providing an intelligent weight and motion controlling means via the motor 109, a steering actuator 113, the motor controller 212, and an accelerometer 211 configured to measure balance which is achieved as soon as the operator 101 sits on the seat 105 or places one or both feet on the foot pegs 106a, 106b. 
[0074] For example, perception system 407 may receive sensor system data 406 from one or more external environmental sensor array situated on section of the framework 102 and control panel 200; wherein the LIDAR sensor 206 (e.g., 2D, 3D, color LIDAR), RADAR 207, sonar 208, based on MEMS technology 322, other data is gathered by one or more video cameras 205 (e.g., image capture devices); whereas, localizer system 405 may receive sensor system data 406 including but not limited to global positioning system (GPS) 408 having data 408 including; inertial measurement unit (IMU) data 409, map data 410, route data 411, Route Network Definition File (RNDF) data 412 and odometry data 413, wheel encoder data 414, and map tile data 415. Accordingly, the localizer system 405, having a planner system 416 having memory 417 and may receive object data 418 from sources other than sensor systems, such as utilizing memory 417 via a data store 431 or Cloud Data Management 432 and Performance Management Network 433, a global satellite coordinate system 434.”; 

a steering control assembly 116 comprising an actuator, i.e. “a steering actuator 113/204,” in para [0069] above and being coupled to the bicycle and configured to adjust a steering angle of a front tire of the bicycle in para:
“[0053] Accordingly wherein ABCS environment sensor array is including but not limited to; LIDAR sensor 206 (e.g., 2D, 3D, color LIDAR), RADAR 207, sonar 208, load sensors 209, gyroscopic sensor 210, accelerometer 211. Respectively the load sensor 209 or “orientation sensor” is configured to measure an orientation of the operator's presence on the seat 105. The steering actuator 113, gyroscopic sensor 210 are adapted to maintain fore-and-aft balancing of the autonomous bicycle 100, and accordingly the accelerometer 211 and the motor controller 212 are associated to control a preferred battery power level. Accordingly, the steering actuator 204, load sensor 209, gyroscopic sensor 210, accelerometer 211b and motor controller 212 are electronically linked via a wiring array 201 to the power control module 213 contained within the compartment 200.” (Emphasis added); and 

a controller coupled, i.e. steering actuator 205, to the sensor and configured to receive a value from the sensor in para:
a steering column 116, which is employed to steer the autonomous bicycle during autonomous drive mode operation by means of a steering actuator 205. The steering actuator 205 is utilized when the operator is temporally utilizing the manual drive mode not engaged, is some events the steering actor is autonomously engaged by the ABCS when the operator is distracted or not onboard, whereby the ABCS immediately engages the autonomous drive mode, accordingly the autonomous drive mode works to temporarily steer the AB 100 in the environment 330 until the operator gains manual control, if not the ABCS deactivates the AB autonomous drive mode 600 correspondingly with UIS 800.” (Emphasis added), 

the controller further coupled to the steering control assembly and further configured to adjust the steering angle based on the value in paras [0035] “comprising a steering column 116, which is employed to steer the autonomous bicycle during autonomous drive mode operation by means of a steering actuator 205.” and [0053] above “The steering actuator 113, gyroscopic sensor 210 are adapted to maintain fore-and-aft balancing of the autonomous bicycle 100,” (Emphasis added).  

Regarding claim 2 and the limitation the system of claim 1, wherein the sensor is an inertial measurement unit see para [0074] “inertial measurement unit (IMU) data 409,” and the value is a roll angle value of the bicycle see para:
“[0095] The ABCS is associated with an environmental sensor array 407 that receives sensor data from the AB 100 and communicates the sensor data 421 such data including AB 100 speed, compass heading, absolute position, relative position or a combination thereof. The ABCS is associated at least one sensor that monitors motion of the AB 100 including rate of acceleration, pitch rate, roll rate, yaw rate or a combination thereof and the at least one sensor that monitors motion includes the accelerometer, the gyroscope, and the motor controller 212.  It said while calculating a friction pie from the tire and the road surface state in the current running state, a command value to the output adjusting means calculates the braking amount corresponding to the braking operation amount, the output adjusting means, controls the operation of the a steering actuator 205 for the front drive wheel 107, the rear drive wheel 108 and brake operations of both by sending a command value to the braking force control means of the motor controller 212 and functions of the motor 212a,b, wherein the front brake 110a and rear brake 110b are activated by the brake-by-wire type braking control means 114, the braking control is engage by operators leaning backward motion, by operators engaging a brake throttle/switch 120 or a combination thereof. A rate of acceleration, pitch rate, roll rate, yaw rate output adjusting means constituted in the ABCS, wherein the braking force of the angular velocity detected when the stability limit or greater than the threshold of the friction pie, the general control unit of the command value it is determined that sudden braking send to the braking control means for establishing stability limit or threshold grip of the front and rear wheel tires such that traveling always is controlled.”.  

Regarding claim 3 and the limitation the system of claim 2, wherein the controller is coupled to the actuator and further configured to: 
calculate an actuator angle value based on the roll angle value, i.e. the actual IOD in para:
“[0067] In some aspects control signals 307 may control the AB 100 to move in a direction, including for example, a forward direction or a backward direction, or an initial orientation direction (IOD) 321. The direction of the AB's motion 311 may be determined based on the deformation output signal 306 associated with the weight signal 308 and the gravity angle signal 309.”

and a predetermined target roll angle in para [0095] above “. A rate of acceleration, pitch rate, roll rate, yaw rate output adjusting means constituted in the ABCS”; and 
actuate the actuator to the angle value wherein it is considered that the bicycle operating in “autonomous drive mode 600” and “6017 Initiating the autonomous bicycle to maintain a minimum distance between a stationary object or a moving object,”  teaches the claimed limitations in order to steer the bicycle to avoid the object and maintain a minimum distance as would be understood to one of ordinary skill in the art as explained in for example paras [0095] above and:
“[0060] Respectively in autonomous drive mode 600 the gyroscopic sensor 210 (including fuzzy logic 210a) and an accelerometer 211 and provide data based on load sensor data 209a, gyroscope sensor data 210a and base on accelerometer sensor data 211a, and the motor controller 212 associated with a server 212a, a processor 212b, and motor controller sensor data 212c. Respectively the gyroscope sensor 210 providing an intelligent weight and motion controlling means, and an accelerometer 211 configured to measure balance which is achieved as soon as the AB operator 101 steps on the foot pegs 106a,b, and subsequently the preferred power level, associated with the motor controller 212, the deformation sensor 112 and the steering actuator 113.

[0101] In greater detail FIG. 6A, FIG. 6B and FIG. 6C illustrates the Autonomous Drive Mode 600, the system comprising one or more processors for controlling an autonomous bicycle 100 upon operator activation, obtaining the user interface system 700 processors flowchart operation comprising: 6001. The deformation sensor 112 to sense strain level 112b induced by an operator's weight exerted on the front drive wheel 107 and rear drive wheel 108 during autonomous drive mode running maneuvers; 6002. The load sensors 209 are contained on the foot pegs 106a, 106b, respectively the loads sensors link to gyroscope sensor 210 providing an intelligent weight and motion controlling means configured to measure balance which is achieved as soon as the operator 101 steps on one or both feet on the foot pegs 106a, 106b; 6003. The deformation sensor 112 is associated with the suspension fork 111 motion, velocity and trajectory control operations, wherein the front suspension fork 111a supports a front drive wheel 107, wherein the rear suspension fork 111b supports a rear drive wheel 108; 6004. The framework's front end 103 couples the suspension fork 111a to an intersection of the steering column 116, respectively the deformation sensor 112b to sense strain level induced by a rotation speed and twisting angle differences at a connection point generated at the intersection of the steering columns base 121 and the front drive wheel 108; 6005. The deformation sensor 112b to sense strain level induced by a rotation speed and twisting angle differences at a connection point generated at the intersection of the rear suspension fork 111b and the framework's rear end 105; 6006. The steering column 116 is employed to steer the autonomous bicycle during autonomous drive mode operation by means of a steering actuator 205; 6007. The steering actuator 205 is utilized when the operator is temporally utilizing the manual drive mode not engaged, is some events the steering actor is autonomously engaged by the ABCS when the operator is distracted or not onboard, whereby the ABCS immediately engages the autonomous drive mode, accordingly; 6008. The autonomous drive mode works to temporarily steer the AB 100 in the environment 330 until the operator gains manual control, if not the ABCS deactivates the AB autonomous drive mode 600 correspondingly with UIS 800; 6009. Subsequently the operator 101 is detected stepping on one or both foot pegs 106, the load sensors 209 accordingly activate to begin furnishing battery power to the drive wheel motor 109, wherein the load sensors 209 link to the power control module 213, the motor controller 212a or 212b, which governed by operator 101, ABCS 400; 6010. Monitoring the current AB 100 remaining capacity is less than the preset power, low battery reminder output to the user; 6011. Determining a current location by means of GPS map data based on the current location, the GPS map data including information about a roadway including a tagged area of the roadway, wherein the tagged area is associated with an object type; 6012. Detecting a moving object and a geographic location of the moving object based on the received information; and when the geographic location of the moving object corresponds to the tagged area, identify the moving object as one of pedestrians, a bicyclist based or a vehicle, based on the object type; 6013. Initiating a processor configured to maneuver the autonomous bicycle 100 along 6014. Providing non-transitory, tangible computer-readable storage medium on which computer readable instructions of a program are stored, the instructions, when executed by a processor, cause the processor to determine a current location of the autonomous bicycle; 6015. Accessing map data based on the current location of the AB 100, the map data including information about a roadway including a tagged area of the roadway, wherein the tagged area is associated with an object type; and receiving information about the AB's surroundings from an object detection device; 6016. Detecting a moving object and a geographic location of the moving object based on the received information; and obtaining geographic location of the moving object corresponds to the tagged area, identifying the moving object based on the object type associated with the tagged area; and obtaining an object detection device configured to collect range and intensity data of the object; 6017 Initiating the autonomous bicycle to maintain a minimum distance between a stationary object or a moving object, and estimating, if the moving object is not within a corresponding tagged area of the roadway, using at least one image matching technique to identify the type of the moving object; and determining that the geographic location of the moving object corresponds to the tagged area when the geographic location is at least partially within the tagged area; 6018. Upon a setting via User Interface System 800 the autonomous bicycle drive mode is to disengage, thus allowing the Manual Control mode 700 to engage, allowing the operator 101 to manually control the autonomous bicycle 100.”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190250619 A1 to Gillett; Carla R. as applied to the claims above and further in view of US 10245937 B2 to Gillett; Carla R. (Gillett 2).

Regarding claim 4 Gillett does not appear to expressly disclose however Gillett 2 teaches the limitation wherein the sensor is an encoder a steering encoder 720,  and the value is a sensed steering angle value of the bicycle in Col. 16, Lines 4-5:
“(82) In one element a controller module 600 receives the balance signal 605 and calculates the user's weight projection and determines an angular speed and direction of the hub wheel assemblies 306 that will cause one or more hub wheels 307 to travel at the user's speed and direction. The controller module 600 then outputs a drive signal 607 to the steering actuator 129 to rotate as arrow (A4) shows in FIG. 4C, the steering actuator 129 is employed to 307a clockwise and counter clockwise. In one element the controller 600 outs a drive signal 607 to a series of steering actuators 129a and 129b to laterally rotate a series of hub wheels 307a and 307b the pair work simultaneous rotate in the same direction as arrows (A5) show in FIG. 4C.

(99) The flowchart the autonomous control system 700 elements include at least that of: one or more electric gyros 715, a paddle encoder 716, a 3 axis accelerometer 717, a low-speedometer 718, a driver expertise switch 719, a steering encoder 720, an electrical system 721, a battery charge level sensor 722, a throttle sensor 723, a speedometer 724, a sensor signal 325, a balance control mode 726, a propulsion system signal 727, a forward/reverse switch 728, a front/rear brake signal 729, a brake sensor signal 730, a drive sensor with drive signal 731, a balance control sensor with a balance control signal 732 having a center of mass 714 respective of the afore mentioned operational control modes 710.”.  

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of controlling the steering an autonomous bicycle using a steering encoder to determine the angular speed and direction of steerable hub assemblies so that they may be steered in the proper direction to obtain the necessary direction to avoid obstacles in autonomous mode. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Gillett would autonomously steer to the direction necessary to autonomously navigate using an encoder as such is a functional equivalent device for determining the direction of the steering as taught by Gillett 2.  Therefore, the results would have been predictable to one of ordinary skill in the art.  Gillett requires some manner of determining the direction of steering, however fails to expressly disclose 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gillett 2 to the prior art of Gillett as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claims 5, 10-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190250619 A1 to Gillett; Carla R. as applied to the claims above and further in view of US 10245937 B2 to Gillett; Carla R. (Gillett 2) as applied to the claims above and further in view of US 20210107573 A1 to Bailey; David Arthur et al. (Bailey).

Regarding claim 5 while both Gillett and Gillett 2 teach a gyroscope, they appear to be using it as a sensor and not as a control motion gyroscope (CMG).  Accordingly the combination of Gillett does not appear to expressly disclose the limitations further comprising a control motion gyroscope (CMG), assembly coupled to the bicycle, 
the CMG assembly comprising a control motion gyroscope and a motor configured to adjust the orientation of the at least one control motion gyroscope, 


Bailey teaches in for example the figures below:

    PNG
    media_image4.png
    596
    834
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    490
    310
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    280
    423
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    758
    431
    media_image7.png
    Greyscale

And associated descriptive texts including claim 1:
“1. A balance control system for a two-wheeled vehicle comprising: an inertial measurement unit (IMU); one or more control moment gyroscopes (CMGs); one or more CMG controllers to control the one or more CMGs; an accelerometer to measure a y-axis acceleration for the vehicle, the y-axis of the vehicle being perpendicular to a direction of travel of the vehicle and parallel to a ground surface; and a processing element to: calculate a roll angle for the vehicle based at least in part on the y-axis acceleration measured by the accelerometer, determine a force component based at least in part on the calculated roll angle, and generate a CMG command for a CMG gimbal rate based at least in part on the determined force component; a steering augmentation unit to augment a steering command by a determined steering augmentation value; and a processing element to modify a determination of a CMG command for the one or more CMG controllers based at least in part on application of the steering augmentation value.”


“Steering is used to augment the CMG-based balance control of a two-wheeled vehicle, e.g., a bicycle, electric bicycle (“ebike”), scooter, electric scooter, moped, or motorcycle. A control architecture enables a two wheeled vehicle with simultaneously or alternating mechatronic attitude control systems to balance autonomously at rest or while dynamically driven with mechatronic command.”, 

the CMG assembly comprising a control motion gyroscope and a motor configured to adjust the orientation of the at least one control motion gyroscope in for example para:
“[0025] Gyroscopes are angular momentum storage elements built around a rotating flywheel. The flywheel acts as a torque actuator, by transferring angular momentum from the CMG array (comprising one or more CMGs that provide roll torque) to the vehicle. Rotating the angular momentum vector produces a torque in the direction of rotation and perpendicular to the angular momentum vector. The reaction torque to this generated torque is applied to the vehicle. Using a pair of CMGs with one angular momentum vector pointing up and the other angular momentum pointing down and rotating them in opposite directions results in torque in a single axis. The axis of interest is the roll axis. The angular momentum vectors aren't required to be up and down, but rather arranged such the nominal vector sum is zero, and with sufficient accuracy such that the sum of the angular momentum vectors can made to grow and remain directed along the roll axis of the vehicle. Symmetry results in the equal and opposite angular moment being relayed in the vehicle. A change in length of the angular momentum vector results in torque being applied to the vehicle. A “CMG” generally describes a gyroscope specifically applied for attitude control of rigid bodies (traditionally used in satellites and spacecraft). As described below, with various configurations, a CMG system is applied in a two-wheeled self-balancing vehicle.” , 

the CMG assembly being configured to provide a restoring force to the bicycle in figure 6A and 6B and paras:
“[0055] FIG. 6A and 6B are illustrations of CMG gimbal angle excursions before and after compensation according to an embodiment. In FIG. 6B after compensation, the compensation has reduced the CMG gimbal angle excursion significantly in comparison with the requirements for before compensation illustration in FIG. 6A. This is important because the CMGs generally only have a 

[0075] In some embodiments, a control system for a two-wheeled vehicle includes an inertial measurement unit (IMU); one or more control moment gyroscopes (CMGs); one or more CMG controllers to control the one or more CMGs; an accelerometer to measure a y-axis acceleration for the vehicle, the y-axis of the vehicle being perpendicular to a direction of travel of the vehicle and parallel to a ground surface; and a processing element to calculate a roll angle for the vehicle based at least in part on the y-axis acceleration measured by the accelerometer, determine a force component based at least in part on the calculated roll angle, and generate a CMG command for a CMG gimbal rate based at least in part on the determined force component.”

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of using a CMG to balance a bicycle at rest or while dynamically driven with mechatronic command as taught in the ABSTRACT of Bailey. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Gillett would automatically balance itself while be dynamically driven.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bailey to the prior art combination of Gillett and Gillett 2 as explained above as merely performing the same functions as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”
Regarding claim 10 the combination of Gillett does not appear to expressly disclose however Bailey teaches the limitations further comprising a control motion gyroscope (CMG) assembly coupled to the bicycle, 
the CMG assembly comprising at least two control motion gyroscopes in paras:
“[0025] Gyroscopes are angular momentum storage elements built around a rotating flywheel. The flywheel acts as a torque actuator, by transferring angular momentum from the CMG array (comprising one or more CMGs that provide roll torque) to the vehicle. Rotating the angular momentum vector produces a torque in the direction of rotation and perpendicular to the angular momentum vector. The reaction torque to this generated torque is applied to the vehicle. Using a pair of CMGs with one angular momentum vector pointing up and the other angular momentum pointing down and rotating them in opposite directions results in torque in a single axis. The axis of interest is the roll axis. The angular momentum vectors aren't required to be up and down, but rather arranged such the nominal vector sum is zero, and with sufficient accuracy such that the sum of the angular momentum vectors can made to grow and remain directed along the roll axis of the vehicle. Symmetry results in the equal and opposite angular moment being relayed in the vehicle. A change in length of the angular momentum vector results in torque being applied to the vehicle. A “CMG” generally describes a gyroscope specifically applied for attitude control of rigid bodies (traditionally used in satellites and spacecraft). As described below, with various configurations, a CMG system is applied in a two-wheeled self-balancing vehicle.

[0069] 725: One or more CMGs, which may include a first CMG and a second CMG, the first and second CMGs having angular momentum vectors pointing in opposite directions.”, 

each gyroscope comprising a flywheel and a flywheel motor in para [0025] “[0025] Gyroscopes are angular momentum storage elements built around a rotating flywheel. The flywheel acts as a torque actuator, by transferring angular momentum from the CMG array (comprising one or more CMGs that provide roll torque) to the vehicle.”, 

the CMG assembly being configured to provide a restoring force of at least 250 Newtons see Bailey para:
“[0050] In this illustration, the centrifugal force torque overshoots because the bike gets fully into the turn before the CMGs can get the bike rolled over to 

Wherein it is understood that as shown by the conversion below, 200 foot pounds or torque connotes 1961.33 Newtons which means the CMG’s of Bailey are producing at least 250 Newtons as claimed.

    PNG
    media_image8.png
    371
    854
    media_image8.png
    Greyscale


Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of using at least two CMG’s to balance a bicycle at rest or while dynamically driven with mechatronic command as taught in the ABSTRACT of Bailey. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Gillett would automatically balance itself while be dynamically driven.  


Regarding claim 11 the combination of Gillett teaches a self-balancing bicycle system in the rejection of corresponding parts of claim 1 above incorporated herein comprising: 
a bicycle 100; 
a sensor 300 coupled to the bicycle in Gillett Fig. 3A and para [0063];
“[0063] In greater detail FIG. 3A illustrates a control diagram of a Motion Assistant Gravity Control Mode 300 which may include for example, and a deformation sensor 112, a load sensor 209, a gyroscope sensor 210 an accelerometer sensor 211, a motion signal 301, a weight signal 302, a gravity angle signal 303, a signal processing unit 304, an output signal 306, control signal 307, a weight signal 308 and a gravity angle signal 309 environment 430, AB 100 motion 311, an operator motion 312 and the drive wheel's motion 313, direction 315, and velocity 316.” 

Bailey teaches a control motion gyroscope (CMG) assembly coupled to a bicycle in the ABSTRACT:
“Steering is used to augment the CMG-based balance control of a two-wheeled vehicle, e.g., a bicycle, electric bicycle (“ebike”), scooter, electric scooter, moped, or motorcycle. A control architecture enables a two wheeled vehicle with simultaneously or alternating mechatronic attitude control systems to balance autonomously at rest or while dynamically driven with mechatronic command.”, 
the CMG assembly comprising a control motion gyroscope and a motor configured to adjust the orientation of the at least one control motion gyroscope in for example para:

the CMG assembly being configured to provide a restoring force to the bicycle in figure 6A and 6B and paras:
“[0055] FIG. 6A and 6B are illustrations of CMG gimbal angle excursions before and after compensation according to an embodiment. In FIG. 6B after compensation, the compensation has reduced the CMG gimbal angle excursion significantly in comparison with the requirements for before compensation illustration in FIG. 6A. This is important because the CMGs generally only have a useful range of about plus or minus 70 degrees. Compensating for the centrifugal force induced torque has a speed term that has to be considered.
[0075] In some embodiments, a control system for a two-wheeled vehicle includes an inertial measurement unit (IMU); one or more control moment gyroscopes (CMGs); one or more CMG controllers to control the one or more CMGs; an accelerometer to measure a y-axis acceleration for the vehicle, the y-axis of the vehicle being perpendicular to a direction of travel of the vehicle and parallel to a ground surface; and a processing element to calculate a roll angle for the vehicle based at least in part on the y-axis acceleration measured by the accelerometer, determine a force component based at least in part on the calculated roll angle, and generate a CMG command for a CMG gimbal rate based at least in part on the determined force component.”

Accordingly, the prior art references teach all of the claimed elements were known elements.


Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Gillett would automatically balance itself while be dynamically driven.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bailey to the prior art combination of Gillett and Gillett 2 as explained above as merely performing the same functions as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 12 and the limitation the system of claim 11 wherein the CMG assembly comprises a second control motion gyroscope comprising a flywheel and a flywheel motor, and 
wherein the CMG assembly is configured to provide a restoring force of at least 250 Newtons see the teachings of Bailey with regard to the rejection of corresponding parts and obviousness to combine in claim 10 above incorporated herein.  

Regarding claim 14 and the limitation the system of claim 11 further comprising: 
a sensor coupled to the bicycle; 

the steering control assembly being coupled to the bicycle and configured to adjust a steering angle of a front tire of the bicycle see Gillett para [0095] above “steering actuator 205”, and 
a controller coupled to the sensor and the steering control assembly, the sensor being configured to receive a value from the sensor, the controller being further configured to adjust the steering angle based on the value see Gillett para [0095] above “steering actuator 205” and Gillett claims 1 and 11 wherein it is understood that the autonomous bicycle establishing an orientation to avoid an object connotes the claimed limitations.
“1. An autonomous bicycle comprising: a framework, wherein the framework comprising, a steering column, a thumb throttle, a thumb brake lever, a seat, foot pegs, front and rear drive wheels including one or more motors; a power control module, one or more batteries, a battery charger; an autonomous bicycle controller system; a motion sensor array, an environmental sensor array associated with said autonomous bicycle controller system; one or more sensor signals and sensor data associated for detection of operator's presence, detection of operator motion or combination thereof; wherein said autonomous bicycle controller system receives sensor data from said environmental sensor array and from motion sensor array; a built in Bluetooth communication module; wherein the Bluetooth communication module linking to; a smartphone, Internet, Cloud or a combination thereof; wherein the Bluetooth communication module linking to objects in an environment of said autonomous bicycle; a user interface system interface that communicates with an autonomous bicycle and provides instructions to said autonomous bicycle regarding acceleration, braking, steering, trajectory or a combination thereof; a processing unit having software for communicating with said autonomous bicycle, said user interface system, said motion sensor array, said environmental sensor array or a combination thereof; an autonomous drive mode providing autonomous control to said autonomous bicycle for a period of time; a manual control mode providing manual control to said autonomous bicycle for a period of time; wherein said user interface system that communicates with and receives instructions from an operator of said autonomous bicycle, the instructions including task instructions, path planning information or both; wherein said user interface system that wirelessly 
11. The autonomous bicycle of claim 1 wherein said autonomous bicycle controller system configured to: initiate environment sensors of the environment sensor array operative to generate sensor data for an autonomous bicycle located within an environment; establish LIDAR's light emitters, the light emitters operative to emit light into the environment of said autonomous bicycle; determine a location of the object, wherein the location of the object identifies a position and orientation of the object within the environment; provide the visual alert by emitting light indicative of the light pattern into the environment based at least in part on the location of the object and the trajectory of the autonomous bicycle; establish an orientation of autonomous bicycle which is relative to the location of the object to avoid the object.”  

Regarding claim 18 and the limitation the system of claim 14, wherein the sensor is an inertial measurement unit and the value is a roll angle value of the bicycle see Gillett para [0095]:
“[0095] The ABCS is associated with an environmental sensor array 407 that receives sensor data from the AB 100 and communicates the sensor data 421 such data including AB 100 speed, compass heading, absolute position, relative position or a combination thereof. The ABCS is associated at least one sensor that monitors motion of the AB 100 including rate of acceleration, pitch rate, roll rate, yaw rate or a combination thereof and the at least one sensor that monitors motion includes the accelerometer, the gyroscope, and the motor controller 212. “ .  

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190250619 A1 to Gillett; Carla R. as applied to the claims above and further in view of US 10245937 B2 to Gillett; Carla R. (Gillett 2) as applied to the claims above and further in view of US 20210107573 A1 to Bailey; David Arthur et al. (Bailey) as applied to the claims above and further in view of US 20080271550 A1 to Muessli; Daniel.

 Regarding claims 6 and 13 the combination of Gillett above does not appear to expressly disclose wherein the bicycle comprises a back rack, and wherein the CMG assembly is directly coupled to the back rack.  

Muessli teaches in for example, figure 9 below: 

    PNG
    media_image9.png
    311
    358
    media_image9.png
    Greyscale

And associated descriptive texts a bicycle comprising a back rack, and wherein a CMG assembly 100 is directly coupled to the back rack in Fig. 9 and paras:
“[0002] Gyroscopes have been in existence for many years and have been used in numerous types of applications. For example, gyroscopes have been used in navigation systems of planes and ships, and also to provide attitude control in a moving object, including spacecrafts and satellites, so as to control the movement of the object. In the latter application, the gyroscope is commonly known as a Control Moment Gyroscope (CMG).

[0059] The arrangement of the gyroscope apparatus 100 of the described embodiment allows the apparatus 100 to be used in a variety of applications. For example, the gyroscope apparatus 100 may be used to balance a vehicle such as a bicycle 800 as shown in FIG. 9 (of course, the dimension and gyration of the gyroscope needs to be adjusted accordingly). In this way, the spinning gyroscope 400 can be used to balance the bicycle 800 in motion or when the bicycle 800 is at rest thus alleviating the need of the rider to use his legs to support the bicycle 800.” (Emphasis added).  

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of mounting a CMG to the back rack of a bicycle to balance a bicycle at rest or while in motion as taught by Muessli para [0059]. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Gillett would automatically balance itself while at rest.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Meussli to the prior art combination of Gillett as explained above as merely performing the same functions as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”


Claims 7-9 and 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190250619 A1 to Gillett; Carla R. as applied to the claims above and further in view of US 10245937 B2 to Gillett; Carla R. (Gillett 2) as applied to the claims above and further in view of US 20210107573 A1 to Bailey; David Arthur et al. (Bailey) as applied to the claims above and further in view of CN 203736848 U to ZHOU, HANG.

Regarding claims 7 and 15 the combination of Gillett above does not appear to expressly disclose the limitation wherein the steering assembly further comprises: 
a first gear coupled to the actuator and configured to be rotated by the actuator; 
and a second gear coupled to a steering column of the bicycle and engaged with the first gear, wherein the controller is further configured to actuate the actuator based on the value.  

Zhou teaches a bicycle steering mechanism in for example the figure below:

    PNG
    media_image10.png
    357
    509
    media_image10.png
    Greyscale


And associated descriptive texts a steering assembly 1 that comprises: 

“[0011] said steering motor 4 fixed on the steering bracket 2, and the steering motor 4 connected with the transmission gear.
[0012] Preferably, the transmission gear comprises a transmission gear one (5), transmission double-gear (6) and a transmission gear 7, the transmission gear 5 and the transmission-gear (6) of the small gear 6-1 are engaged, the transmission double-gear (6) of the big gear 6-2 and the transmission gear 7 are meshed.“; 

and a second gear 6 coupled to a steering column 12 of a bicycle in para:
“[0003] In addition, the toy motorcycle of different position also the vehicle body front part has a new transferable mass centre mechanism, the bicycle is easy to keep balance and will not overturn. but the present toy motorcycle market has no the structure.” and 

engaged with the first gear, wherein the controller is further configured to actuate the actuator based on a steering power value in para:
“[0043] As shown in FIG. 4, driving two-wheeled toy motorcycle, when the need to lower the steering, and the steering motor 4 through the transmission gear 7 and double-layer transmission gear (6), the torque is transmitted to the drive gear A 5, the transmission gear 5 drives the steering mechanism I around shaft rotated downward. At this time, the column connection rod on one side will hit the limit. aligning the V-shaped groove to displace 0.23 -. the steering motor is in the blocked state. When the steering motor 4 loses power, the displacement will press the shaft on one of the return pressure spring to drive the gear, a transmission, a return pressure spring 3 will generate a reverse force to the steering mechanism I pulled back to the original position.”.  

Accordingly, the prior art references teach all of the claimed elements were known elements.


Per the following case law, In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Gillett would steer itself autonomously using gears.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Zhou to the prior art combination of Gillett as explained above as merely substitute one equivalent technique for another and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 8 and 16 the limitation wherein the first gear 7 has less teeth than the second gear 6 see the Zhou figure reproduced immediately above and the obviousness to combine incorporated herein.  

Regarding claims 9 and 17 and the limitation wherein the steering control assembly is configured to allow an operator to manually control steering of the bicycle see Gillett claim 14 and para:
“[0042] As manually controlled AB 100 accordingly during manual drive mode 700 the AB operator 101 may disengage autonomous drive mode 600 settings to manually control the autonomous bicycle 100B. The 112 allow the operator to activate the steering columns right handle 117 and left handle 118 for manually steering the AB 100 during manual drive mode 700, and the AB operator 101 utilizes the thumb throttle 119 and the left thumb brake lever 120 for manually controlling motor velocity during manual drive mode 700.”.  

Regarding claim 19 and the limitation a method for balancing a bicycle comprising: 
receiving a roll angle value from a sensor coupled to the bicycle see the teachings of Gillett para [0095] above; 
calculating an actuator angle value based on the roll angle value and a predetermined target roll angle bicycle see the teachings of Gillett para [0095] above; and 
actuating an actuator coupled to a steering assembly to the actuator angle value bicycle see the teachings of Gillett para [0095] above;  
the steering assembly comprising at least two gears see the teachings of Zhou in the rejection of corresponding parts of the claims above incorporated herein.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190250619 A1 to Gillett; Carla R. as applied to the claims above and further in view of US 10245937 B2 to Gillett; Carla R. (Gillett 2) as applied to the claims above and further in view of US 20210107573 A1 to Bailey; David Arthur et al. (Bailey) as applied to the claims above and further in view of CN 203736848 U to ZHOU, HANG as applied to the claims immediately above and further in view of US 20080271550 A1 to Muessli; Daniel.

Regarding claim 20 and the limitation the method of claim 19 further comprising: 

“[0055] FIG. 6A and 6B are illustrations of CMG gimbal angle excursions before and after compensation according to an embodiment. In FIG. 6B after compensation, the compensation has reduced the CMG gimbal angle excursion significantly in comparison with the requirements for before compensation illustration in FIG. 6A. This is important because the CMGs generally only have a useful range of about plus or minus 70 degrees. Compensating for the centrifugal force induced torque has a speed term that has to be considered.”,
 

The combination of Gillett above does not appear to expressly disclose wherein the CMG assembly is coupled to a back rack of the bicycle however Muessli teaches in for example, figure 9 below: 

    PNG
    media_image9.png
    311
    358
    media_image9.png
    Greyscale

And associated descriptive texts a bicycle comprising a back rack, and wherein a CMG assembly 100 is directly coupled to the back rack in Fig. 9 and paras:



[0059] The arrangement of the gyroscope apparatus 100 of the described embodiment allows the apparatus 100 to be used in a variety of applications. For example, the gyroscope apparatus 100 may be used to balance a vehicle such as a bicycle 800 as shown in FIG. 9 (of course, the dimension and gyration of the gyroscope needs to be adjusted accordingly). In this way, the spinning gyroscope 400 can be used to balance the bicycle 800 in motion or when the bicycle 800 is at rest thus alleviating the need of the rider to use his legs to support the bicycle 800.” (Emphasis added).  

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of mounting a CMG to the back rack of a bicycle to balance a bicycle at rest or while in motion as taught by Muessli para [0059]. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Gillett would automatically balance itself while at rest.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Meussli to the prior art combination of Gillett as explained above as merely performing the same functions as they do separately and being 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For example:

US 20150143932 A1 to Igarashi; Clyde teaches using gyroscopes to stabilize vehicles in for example the ABSTRACT:
“Gyroscopic systems to stabilize vehicles and provide kinetic energy recovery are disclosed. The gyroscopic system uses gyroscopic forces to maintain a vertical orientation at zero and low speeds, as well as maintain stability at all speeds. The gyroscopic forces are also be used to affect the bank angle of vehicles in turns, and to improve cornering by shifting forces to the inside wheels. The gyroscopes are also used to store kinetic energy, which is later used to accelerate the vehicle.”

US 20170043831 A1 to Zhu; Lingyun teaches using CMG gyroscopes to stabilize vehicles in for example para:

“[0005] Despite the presence of two-wheeled vehicles, recognized here are various, non-limiting issues with two-wheeled vehicles currently available. The safety of two-wheeled vehicles is a long-term unsolved issue. For example, a two-wheeled vehicle may fall or flip over if it enters a sharp corner at high speed. If such two-wheeled vehicle includes a self-balancing device, the self-balancing device may fail if an angle of tilt exceeds a threshold with respect to the gravitational acceleration vector. As another example, some two-wheeled vehicles have self-balancing devices that function when the two-wheeled vehicle is operational, which results in wasted energy when the two-wheeled vehicle is in a parked stated. In order to increase stability of two-wheeled vehicles including self-balancing two-wheeled vehicles and traditional two-wheeled vehicles, it may be desirable to receive auxiliary support when the vehicle is likely to lose stability. The present disclosure provides systems and methods for providing stability to two-wheeled vehicles by providing at least two auxiliary support members on lateral sides of the vehicle. In some instances, the balancing or self-balancing device or member of a self-balancing vehicle, such as a control moment gyroscope (CMG), a flywheel or a shifting weight of the self-balancing two-wheeled vehicles, may fail due to a mechanical fault. Under such circumstances, the auxiliary support members may extend away from the vehicle body to come in contact with ground and contribute to stability to the vehicle.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220115